Citation Nr: 0321373	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar, 
shell fragment wound of the neck. 

2.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.

3.  Entitlement to service connection for residuals of powder 
burns to the face and eyes.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  

(The issues of entitlement to an initial compensable rating 
for a scar, shell fragment wound of the neck, and entitlement 
to service connection for a skin disorder, to include as a 
result of herbicide exposure, will be addressed in the REMAND 
portion of this decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  During the course of the veteran's 
appeal, the claims folder was transferred to the RO in 
Cleveland, Ohio. 

The veteran's service connection claims were previously 
before the Board, and in a December 2000 remand they were 
returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.





FINDINGS OF FACT

1.  The veteran was engaged in combat during active service 
in Vietnam, and service connection has been established for 
post-traumatic stress disorder (PTSD).

2.  The veteran is not shown to have residuals of powder 
burns to the face and eyes that are etiologically related to 
active service. 

3.  The veteran is not shown to have an acquired psychiatric 
disorder that is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Powder burns to the face and eyes were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A.  §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in September 1996 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 1997 statement of the case and a 
supplemental statement of the case issued in January 2003, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In an April 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in February 1997, 
August 1998, September 1998, July 1999, and April 2002.  The 
Board finds that all known and ascertainable medical records 
have been obtained and are associated with the claims file.  
The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his August 1998 personal hearing; service 
medical records; private medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Residuals of powder burns to the face and eyes

The veteran is seeking entitlement to service connection for 
residuals of powder burns to the face and eyes.  He contends 
that during active service, a machine gun exploded near his 
head causing powder burns to his face and eyes.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the medical 
evidence of record has not shown that the veteran has any 
residuals of powder burns to his face or eyes.  There is no 
evidence that the veteran currently suffers from any facial 
disorder or disfigurement and he has not been diagnosed with 
an eye disorder that has been attributed to an explosion or 
burns.  VA and private medical treatment records reflect that 
a June 1996 examination report showed no acute pathology for 
the veteran's head.  In September 1996 and August 1998, the 
veteran was diagnosed with presbyopia.  The August 1998 
examiner also noted that he had a refractory error with 
lachrymal insufficiency of both eyes.  The veteran asserted 
that he had wounded his left eye in 1968 and that his eyes 
burned on occasion.  He also reported that his eyes had been 
sensitive to light since separation from active service.  
However, the examiner did not offer an opinion as to the 
etiology of the veteran's complaints.  Moreover, the 
veteran's cornea, sclera, and iris were all unremarkable.  

At a July 1999 VA examination, the veteran's head was 
reportedly normocephalic, atraumatic and symmetric without 
evidence of facial skin lesions or deformities.  The pupils 
were notably equal, reactive to light and accommodation, and 
the veteran's extraocular movements were intact.  No eye or 
facial deformities were noted.  A September 2002 VA 
examination report noted that the veteran presented without 
visual complaints.  He reported having no prior eye surgery 
or injury, and was ultimately diagnosed with refractive 
error.  New glasses were prescribed.  No disorders were 
noted.

The Board finds that the medical evidence of record fails to 
establish that the veteran has current face or eye disorders 
that are related to active service.  With regards to the 
veteran's face, there is no medical evidence showing that he 
has any facial defects or disorders.  The July 1999 
examination report indicated that facial lesions or 
deformities were not found upon examination.  The record 
contains no evidence that the veteran has residuals of powder 
burns to his face.  With regards to the veteran's eyes, the 
evidence reflects that he was diagnosed with presbyopia, 
refractive error, and lachrymal insufficiency.  However, 
there is no evidence that those disorders result from 
injuries or are otherwise related to active service.  
Presbyopia is a condition related to aging, not trauma.  See 
Dorland's Illustrated Medical Dictionary, 28th Edition, p. 
1349 (1994).  In addition, service connection is not 
warranted for the veteran's refractive error because such is 
not a disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c) (2002).  Finally, 
the veteran is not shown to have been diagnosed with, or 
complained of, lachrymal insufficiency during active service 
and no examiner has related such to any incident of the 
veteran's military service.  As such, the Board finds no 
evidence showing that the veteran has a current face or eye 
disability for which service connection may be established.  

With respect to medical evidence of an in-service disease or 
injury, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of any face or eye injury 
from powder burns.  In fact, no eye or face injuries or 
disorders are noted at all in the veteran's service medical 
records, and there is no record of the veteran seeking 
treatment for powder burns to his face or eyes.  In his 
December 1969 separation examination report, the veteran's 
head, face, and eyes are notably "normal."  

At his August 1998 personal hearing, the veteran reported 
having a "dark mark" in each of his eyes.  He also 
complained that his eyes were red and irritated since his 
separation from active service.  He reported that his vision 
had deteriorated since that time.  He attributes his all of 
his eye problems to a machine gun explosion during active 
service that he claims left powder burns on his face and 
eyes.  

The Board notes that the veteran was involved in combat 
during active service.  As such, his account of what occurred 
during service must be accepted as conclusive as to its 
actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  However, the presumption 
afforded to the veteran only pertains to the question as to 
what occurred in service and does not pertain to the 
determination as to whether there is evidence of a current 
disability.  Maxson v. West, 12 Vet. App. 453, 460 (1999); 
affirmed Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
such, the Board accepts the veteran's contention that a 
machine gun exploded near his head during active service.  
However, absent evidence of facial or visual disorders 
existing during active service or currently, the veteran's 
service connection claim is not warranted.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

In the absence of two Hickson elements, evidence of a current 
disability and evidence of an in-service disease or injury, 
the final Hickson element, a medical nexus opinion, is 
necessarily missing.  Accordingly, the veteran's service 
connection claim must be denied.

To the extent that the veteran contends that he has face and 
eye injuries or disorders that are related to powder burns 
incurred during active service, it is now well established 
that a person without medical training, such as the veteran, 
is not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see 
also 38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from powder burns to 
the eyes and face that are etiologically related to active 
service.  

2.  Acquired psychiatric disorder

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).  The Board notes that service 
connection for PTSD was established in May 1999.  The veteran 
contends that he has a psychiatric disorder, in addition to 
PTSD, that was incurred during active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
has sought psychiatric treatment on several occasions from 
1996 to 2003.  In February 1997, he was diagnosed with 
depressive disorder, not otherwise specified.  He claimed 
that his depression began during active service; however, the 
examiner did not offer an opinion as to its etiology.  In 
December 1998 and January 2003, the veteran was diagnosed 
with PTSD and major depression.  The December 1998 report 
listed that the psychosocial and environmental problems 
leading to both diagnoses were combat, the veteran's 
neighborhood, his wife's mental illness, and his living 
situation.  The Board finds that there is sufficient medical 
evidence to establish that a current disability other than 
PTSD exists, namely major depression.

With respect to evidence of an in-service disease or injury, 
the veteran's service medical records reflect that complained 
of "being nervous all the time" in October 1969.  He was 
diagnosed with acute anxiety reaction and was seen by a 
social worker.  At that time, he was stayed to his quarters 
for 5 days and told not to pull guard duty.  The examiner 
noted that the veteran was anxious about having to return to 
the field as he only had 39 days until his date of estimated 
return from overseas service.  He was given the diagnosis of 
"short-timer's syndrome."  The December 1969 separation 
examination report indicated that the veteran did not have 
any psychiatric disorders.  

With respect to a medical nexus opinion linking the veteran's 
currently diagnosed major depression to his in-service 
complaints of anxiety, the Board finds that the record 
contains no such medical nexus opinion.  The veteran was 
initially diagnosed with depressive disorder in February 1997 
and major depression in December 1998, almost 20 years after 
separation from active service.  There is no evidence that 
his major depression is related to his in-service anxiety.  
Instead, the in-service complaints of anxiety were noted as 
being due to fears of returning to the field prior to being 
discharged and he was diagnosed with "short-timer's 
syndrome."  Moreover, in an addendum to the April 2002 VA 
examination report, it was noted that while the veteran's 
service medical records noted anxiety reaction in October and 
November 1969, the anxiety was the result of 11 months in the 
field.  The Board finds that there is no evidence indicating 
that the veteran's in-service anxiety was a chronic 
psychiatric disorder.  In addition, none of the examiners who 
have diagnosed him with major depression have linked his 
disorder to his anxiety in active service.  As there is no 
medical evidence linking the veteran's currently diagnosed 
major depression and his in-service complaints of anxiety, 
service connection is not warranted.  

To the extent that the veteran contends that he has an 
acquired psychiatric disorder that is related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from an acquired 
psychiatric disorder that is etiologically related to active 
service.  


ORDER

Service connection for powder burns to the face and eyes is 
denied. 

Service connection for an acquired psychiatric disorder is 
denied.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Further, recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, supra.  

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim of entitlement to an initial 
increased rating for a scar, shell fragment wound of the 
neck, in 1997.  In this regard, the Board would observe that 
the veteran has not been informed of the regulations or 
provisions of the VCAA with respect to that claim.  The VCAA 
letter issued in April 2001 failed to include the veteran's 
increased rating claim and only discussed his pending service 
connection claims.  VA must inform the veteran of all of the 
applicable provisions of the VCAA; what evidence would 
substantiate his specific claims; advised of the required 
time period for the receipt of evidence; and advised as to 
the responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review.  The Board also finds that additional 
development is necessary in this case. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the increased rating 
issue on appeal.  See also 38 C.F.R. § 
3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claim, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain.  
See Quartuccio supra.  Any notice given, 
or action taken thereafter by the RO, 
must also comply with the holding of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Thereafter, if any benefit 
sought on appeal remains denied, the case 
should be returned to the Board for 
appellate consideration, as appropriate.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a physician whose specialty is 
dermatology to ascertain the nature, 
severity, and etiology of any skin 
disorder that may be present, and to 
evaluate whether the veteran currently 
has a skin disorder that is due to 
herbicide exposure experienced in Vietnam 
or otherwise related to the veteran's 
military service.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion on the following: 

(a).  Identify all of the veteran's 
current skin disorders; the 
examiner should also clearly 
indicate whether the veteran has 
chloracne or other acneform disease 
consistent with chloracne.  
(b).  Is it at least as likely as 
not that the veteran has a skin 
disorder that is causally or 
etiologically related to herbicide 
exposure experienced during service 
in Vietnam?
(c).  Is it as least as likely as 
not that any currently diagnosed 
skin disorder is otherwise related 
to his military service?  

Clear rationale and a discussion of the 
facts should support all opinions, while 
medical principles involved would be of 
considerable assistance to the Board.  
The examiner should indicate that he 
reviewed the veteran's claims folder in 
preparing his opinion.

3.  Following VCAA notification and VA 
examination, claims of entitlement to 
service connection for a skin disorder, 
to include as a result of herbicide 
exposure, and claim of entitlement to an 
initial increased rating for a scar, 
shell fragment wound of the neck, should 
then be readjudicated.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons and bases for the decision.  
The veteran should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

